Citation Nr: 1443985	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-26 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a higher initial rating for degenerative disc disease of the lumbar spine, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to March 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board remanded this claim in April 2014 for further development.  It now returns for appellate review.


FINDINGS OF FACT

1. The Veteran's lumbar spine disability is manifested by pain radiating to the right lower extremity, flexion greater than 60 degrees, and combined range of motion of the thoracolumbar spine greater than 120 degrees, with no additional limitations due to pain, fatigue, weakness, or incoordination with repetitive use.

2. The Veteran's lumbar spine disability is not manifested by incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician, and there are no associated neurologic abnormalities.


CONCLUSION OF LAW

The criteria for entitlement to an initial rating greater than 10 percent for degenerative disc disease of the lumbar spine have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4,40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC's) 5003, 5242 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Because this appeal stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, a March 2010 letter provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication of this claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

Concerning the duty to assist, the Veteran's service treatment records, service personnel records, and VA examination reports have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain, and did not respond to an April 2014 letter requesting him to identify any additional relevant treatment records. 

VA examinations were performed in July 2010 and July 2014 that include consideration of the Veteran's medical history and set forth findings that enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013).  There is no evidence indicating that there has been a material change in the severity of the Veteran's lumbar spine disability since the last VA examination was performed.  See 38 C.F.R. § 3.327(a) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  Accordingly, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Board's April 2014 remand directives to send the Veteran a letter requesting him to identify any pertinent VA or private treatment records, and to provide a new VA examination, have been satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).  Accordingly, the Board will proceed with appellate review. 

II. Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2013).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2013); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, consideration is given as to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2013).  

The above provisions thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40). 

Moreover, the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  See 38 C.F.R. § 4.59 (2013).  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

The Veteran's lumbar strain with degenerative disc disease has been assigned an initial 10 percent rating under DC 5243, which pertains to intervertebral disc syndrome (IVDS).  38 C.F.R. § 4.71a.  The rating schedule provides for the evaluation of all disabilities of the spine under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The evaluation of IVDS will be discussed below.  Under the General Rating Formula:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  

See id.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  In this regard, the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).  

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

The criteria for a rating greater than 10 percent have not been met or approximated at any point during the pendency of this claim.  The July 2010 VA examination report reflects that the Veteran did not get treatment for his lumbar spine disability since separation from service.  He took non-prescription medication during flare-ups of symptoms.  He denied functional impairment or pain unless he was experiencing a flare-up, at which times he reported being unable to do any activity due to severe discomfort.  With regard to the frequency of his flare-ups, he stated that that a flare-up occurred ever three weeks which lasted a day and which he could work through, although he tried not to do any heavy lifting or sports activity.  Every two months he experienced more significant flares during which he was often unable to function for a continuous period of three days to a week.  He stated that at these times he had to be immobile and required bed rest.  He described his primary symptom as a burning pain in the mid to low back that occasionally radiated to the right posterior calf.  He denied swelling, stiffness, instability, or fatigability, except during flare-ups, at which time he would have a spasm and pelvic tilt.  He stated that when his back did not flare up he did not have any specific occupational limitation, but noted that he was not currently working as he was a full time student.  With regard to daily activities, he was not able to play softball or baseball as he had to be very careful with how he twisted or turned his spine.  

On examination, the Veteran's spine had no obvious swelling or deformity.  Forward flexion was to 95 degrees, and he was able to touch his toes three times with complaint of mild discomfort.  Extension was to 25 degrees, right lateral flexion to 40 degrees, left lateral flexion to 30 degrees with some discomfort, and right and left rotation to 40 degrees.  There was no spasm, weakness, or tenderness observed.  There was no additional limitation on three repetitions of range of motion.  On neurological examination, the Veteran was able to walk on his heels and toes.  Straight leg raising was negative on the right and on the left he had some calf tightness at 90 degrees.  Sensation was within normal limits to light touch and strength was normal in the upper and lower extremities.  The examiner concluded that the neurological examination was "basically normal," with a normal sensory and motor examination.  

At the July 2014 VA examination, the Veteran stated that he took non-prescription medication for pain, but did not get medical treatment for his low back disability.  He did not have a history of hospitalization or surgery.  His symptoms were worse with prolonged sleep and he had to sleep on his side.  He did not use a back brace and did not require an assistive device.  He avoided heavy lifting and exercising.  

On examination, flexion was to 70 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left rotation to 20 degrees, with no objective evidence of painful motion in any plane of movement.  There were no additional limitations on repetitive testing.  The examiner stated that he would have to resort to speculation to determine additional loss of range of motion during flares, as there were no reproducible and accurate means to obtain this information.  The examiner indicated that the Veteran's functional loss of the lumbar spine consisted of less movement than normal and interference with sitting, standing, and/or weightbearing.  Localized tenderness was noted in the lower lumbar area.  The Veteran did not have muscle spasms or guarding of the thoracolumbar spine.  Muscle strength testing, a reflex examination, and a straight leg raising test were all normal.  The examiner indicated that the Veteran did not have ankylosis, radiculopathy, or other neurologic abnormalities.  An X-ray study showed mild lumbar spondylosis with no acute fracture or subluxation.  

In his August 2010 notice of disagreement (NOD), the Veteran stated that his lumbar spine disability was "fairly severe" and "occur[ed] regularly."  He wrote that he normally experienced effects two to three times monthly and each occurrence lasted between two to seven days at a time.  He stated that while there was no record of bed rest, during the last fifteen years of his military career he was often excused from duties and "placed on quarters" due to extreme lack of mobility and pain during a flare-up.  He stated that when his back pain was aggravated he lost almost complete range of motion, and experienced radiating pain and numbing in the right leg.  He asserted that his low back disability limited his social activities and involvement in sports, and affected his "physical capability with future employers."  

Based on the above evidence, the criteria for a rating higher than 10 percent under the General Rating Formula are not met or approximated.  The examination reports show flexion exceeding 60 degrees and combined range of motion exceeding 120 degrees, including when pain is taken into account and after repetitive testing, and thus beyond the minimum limitations required for a 20 percent rating or higher.  See 38 C.F.R. § 4.71a.  There is also no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Veteran's reported symptoms of radiating pain are already taken into account by the General Rating Formula.  See id.

The Board has considered whether the Veteran has additional disability of the spine beyond that recorded in range of motion measurements, to include due to flare-ups, weakened movement, painful movement, excess fatigability, or incoordination, such as on repetitive use of the spine.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.  The currently assigned 10-percent rating already compensates the Veteran for functional impairment of the spine, including during occasional flare-ups.  In this regard, his range of motion measurements have not met the criteria for a rating higher than 10 percent under the General Rating Formula even after repeated use.  Rather, his range of motion measurements have consistently remained the same after three repetitions.  Likewise, the point where objective pain begins does not indicate further functional limitations.  Thus, the objective findings recorded in the VA examination reports show that the Veteran's low back symptoms do not affect its normal working movements beyond the limitations already recorded.  See Mitchell, 25 Vet. App. at 42-43.  

Moreover, while the Veteran has reported flare-ups of low back pain that occur more than two or three times a month, the evidence shows that his overall disability has not been more severe than the 10-percent rating currently assigned at any point during the pendency of this claim based on the clinical findings set forth in the VA examination reports.  In this regard, he stated at the July 2010 VA examination that he had flare-ups once every three weeks that he could "work through" although they limited his ability to do more strenuous activities, and that less frequently, about once every two months, he would experience more significant flare-ups that incapacitated him for three days to a week.  In the August 2010 NOD, he wrote that he normally experienced "effects" two to three times monthly and each occurrence lasted between two to seven days at a time, but did not state that these were incapacitating or produced additional functional impairment.  The 10 percent rating currently assigned already compensates for such flare-ups, as the VA examination reports and the Veteran's own statements indicate that he generally does not have a more severe level of functional impairment.  See 38 C.F.R. § 4.1 (providing that the degree of disabilities specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability).  He has not stated that he had to miss school, for example, as a result of such flare-ups, or that they interfered with his ability to complete his school work.  Thus, the fact that he has occasional flare-ups during the year (roughly six times, or once every two months, according to his reported history at the July 2010 VA examination) which he describes as requiring him to stay in bed for three days to a week at a time does not warrant staged ratings or a higher rating in itself.  Cf. Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (observing that "temporal considerations are important" when determining whether a VA examination must be performed during a flare-up, and that occasional short-lived flare-ups must be distinguished in this regard from those cases where a person experiences a worsened condition for weeks or months which impairs earning capacity); see also 38 C.F.R. § 4.1.  Accordingly, a rating greater than 10 percent is not warranted under the DeLuca criteria.  See id.

The General Rating Formula also provides that neurologic abnormalities associated with disabilities of the spine are to be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

Here, both VA examination reports show that neurological examinations were normal during the pendency of this claim.  The July 2014 VA examiner specifically indicated that no associated neurologic abnormality was present.  Accordingly, consideration of whether one or more separate ratings may be assigned for associated neurologic abnormalities is not warranted. 

Under DC 5243, intervertebral disc syndrome (pre-operatively or post-operatively) is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2013).  38 C.F.R. § 4.71a, Note (6).  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted if incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  See 38 C.F.R. § 4.71a (DC 5243).  

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a Note (1).

The Veteran has denied any treatment or prescription of bed rest by a physician during the pendency of this claim, and he has not identified any treatment records otherwise showing that bed rest has been advised by a physician during this claim, notwithstanding the fact that it may have been advised in the past.  Although he asserts that once every two months or so he must stay in bed due to flare-ups of symptoms, these do not qualify as "incapacitating episodes" as defined under the rating formula, which require that a physician must have prescribed the bed rest.  See id.  Thus, a rating higher than 10 percent may not be assigned under the formula for IVDS based on incapacitating episodes. 

For the reasons discussed above, although further limitation of motion is recorded in the July 2014 VA examination report when compared with the July 2010 VA examination report, there is no evidence showing that the Veteran's lumbar spine disability has met or approximated the criteria for a rating greater than 10 percent at any point since the effective date of service connection, notwithstanding some variations in its level of severity.  Therefore, staged ratings are not appropriate for the period under review.  See Fenderson, 12 Vet. App. at 126. 

As there is no evidence or assertion of unemployability related to the Veteran's lumbar spine disability during the pendency of this appeal, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised.  See 38 C.F.R. §§ 3.340, 4.16 (2013); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that if the claimant or the record reasonably raises the question of unemployability due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a TDIU as a result of that disability is warranted). 

Referral for extraschedular consideration of the Veteran's lumbar spine disability is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  His degenerative disc disease of the lumbar spine is manifested by low back pain that occasionally radiates and limitation of motion, with occasional flare-ups.  The General Rating Formula specifically compensates for pain and limitation of motion.  See 38 C.F.R. § 4.71a.  Moreover, sections 4.40 and 4.45 of the regulations also take into account functional impairment due to pain, weakness, incoordination, and fatigability.  The fact that the Veteran's low back disability might limit his ability to do specified kinds of work or recreational activities, such as play baseball or softball, is contemplated by the rating criteria, which is designed to compensate for the average impairment of earning capacity due to a particular disability.  See VAOPGCPREC 6-96 (August 16, 1996); Thun, 22 Vet. App. at 116; 38 C.F.R. § 4.1.  Accordingly, a comparison of the Veteran's lumbar spine disability with the schedular criteria does not show that it presents an exceptional or unusual disability picture.  See id.  Moreover, there is no evidence of related factors such as marked interference with employment or frequent periods of hospitalization associated with his lumbar spine disability.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.  Therefore, the evaluation of this disability will not be referred for extraschedular consideration.  

The Board regrets that it cannot issue a decision more favorable to the Veteran.  However, the Board is bound by the law, and this decision is dictated by the relevant statute and regulations.  The Board is without authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); see also Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

Accordingly, because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and entitlement to an initial rating greater than 10 percent for degenerative disc disease of the lumbar spine is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  


ORDER

Entitlement to a higher initial rating for degenerative disc disease of the lumbar spine, currently evaluated as 10 percent disabling, is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


